Citation Nr: 1203307	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar spine disability, rated 0 percent disabling from February 27, 2006, to August 19, 2009, and 10 percent disabling since August 19, 2009. 

2.  Entitlement to an increased initial rating for dysthymic disorder, rated 50 percent disabling since October 20, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2005 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that awarded a 0 percent disability rating for a lumbar spine disability, effective February 27, 2006.  

A September 2009 rating decision increased the rating for a lumbar spine disability from 0 percent to 10 percent, effective August 19, 2009.  However, as that grant did not represent total grants of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2010, the Board denied the Veteran's increased initial rating claim, and the Veteran subsequently filed an appeal with the United States Court of Appeals for Veterans Claims.  In a May 2011 Memorandum Decision, the Court set aside the part of the January 2010 Board decision denying an increased initial rating for a lumbar spine disability and remanded the matter to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the Veteran's claim for an increased initial rating for a lumbar spine disability can be made. 

In the May 2011 Memorandum Decision, the Court indicated that the Board did not address evidence in the Veteran's service medical records in finding that an increased initial rating for the Veteran's lumbar spine disability was not warranted.  Additionally, without reaching the merits of the Veteran's argument that the Board failed to adequately discuss his pain or make a credibility determination as to his reports of pain, the Court found that the Board must expressly make a credibility determination as to the Veteran's complaints of pain in light of the service medical records, and consider functional loss due to pain.  Based on the foregoing, the Court remanded the Veteran's claim for an adequate statement of reasons and bases.

The Board observes that since the issuance of the September 2009 supplemental statement of the case and the Board's January 2010 decision, the Veteran has submitted evidence in support of his claim including ongoing VA treatment records, and private medical records dated in June 2011.  That newly submitted clinical evidence has not yet been considered by the RO.  Nor has the Veteran submitted a waiver of initial RO review with respect to that additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2011).  On the contrary, in a September 2011 statement, the Veteran specifically requested that his claim be remanded to the agency of original jurisdiction for review of the newly submitted private medical records.  

VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the newly submitted evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that remand is necessary so that the Veteran's claim can be reviewed with consideration of all evidence received since the last RO adjudication.   Additionally, in accordance with the Court's May 2011 memorandum decision, the Veteran's increased initial rating claim should be readjudicated with consideration given to his service medical records.

Additionally, in March 2010, the RO issued a rating decision granting service connection for dysthymic disorder with an initial 50 percent disability rating effective October 20, 2009, and denying a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  In April 2010, the Veteran filed a timely notice of disagreement with the March 2010 rating decision.  38 C.F.R. § 19.26 (2011).  However, it does not appear from a review of the claims folder that the Veteran has been issued a statement of the case with respect to those issues. 

Where a timely notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board finds that the RO should issue a statement of the case that addresses the Veteran's claims for an increased initial rating for dysthymic disorder and TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the issues of entitlement to an increased initial rating for dysthymic disorder and entitlement to TDIU.  That statement of the case should inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review.

2.  After reviewing all evidence in the claims folder, including the Veteran's service medical records and all evidence received since the last RO adjudication,  readjudicate the Veteran's claim of entitlement to an increased initial rating for a lumbar spine disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

